J

Case 2:15-cr-00015-JPJ-PMS Document 1225 Fiéd'@nésA- Phd brid Bajo iB72 \\
CLERK'S OFFICE U.S. DISTRICFOOMARY UL, ZOZ |

AT ABINGDON, VA
FILED

NdUR KONO, FEB 0.8 2021
JULIA G. QUDUEY, CLERK

| RECT FILED MYIGNOIN FOR ComPAssiONATe

Y CLERK

RELEASE BECAUSE | TESTED POSTING FOR COVID-19
ON “SANWVARY % 7021 *Umb-1D) AND He BEEN
ISOLATED ON THE 3% FWOR OF BUDWG 5F57 AT
CO\_ ET. DM, Wits CORRENTLY HAS AER 300
REPORTED FOSTMVE CASES OE COVID-19, | AM
PRONG _DOUMENTAMON OF WN Posme Text? wb-)
AND OTHER EVIDENCE TTT | AM BEING DENIED
ERDPER, DOCTOR ORDERED, TREATMENT FOR SERIDOS
MEMCAL CONDITIONS | HME, BECAUSE 1 AM
INCARCERATED AND HWE BEEN WANG FOR

 

PAYSICAL THERAPY In) LIEV OF SURGERY FOR SPINAL

STEWS |S, WING WAS ORDERED on 12/3/2014
AND SCWEDULED EN 3|29|2020*(mp-3) | SOFFER

wim GARONIC FR) Ants NOMANESS TO_EQREMITIES..
(MD-*)

AS Nov CAN SEE, BECAUSE DFE THE UmmaTiONs
PLACED OPon THe BOP BECALSE OF CONID-|F, NOT
TO MENTION THEIR WAR LITY Jo LEER Me <ACE
FROM COVID-\9, AND THAT | AU SDF FERWC
AnD 1) Pow, ASK You TO Geax me COMPASS IOUATE
RELEASE And PLncE ME OW HONE AONFWDNENT. SO
TPAT | MAY GeT JHE HEALTH CARE / SO DESPITE
NEED.

KESPECTEDLLN  SUBMITTI ED,
WESLEN DAVID GROSS
Why Sint Bopee 19189-0949
